Judgment affirmed, with costs. Held, the rights of the non-resident defendants, under the provisions of the Constitution of the United States, were not violated by making the orders of publication herein, dated November 13, 1905, and June 4, 1906, and by the courts of this state exercising jurisdiction over said defendants upon the service of the summons herein upon them pursuant to such orders; no opinion.
Concur: CULLEN, Ch. J., GRAY, HAIGHT, WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ. *Page 608